

117 S2924 IS: Vet Center Outreach Act of 2021
U.S. Senate
2021-10-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2924IN THE SENATE OF THE UNITED STATESOctober 4, 2021Ms. Hassan (for herself and Mr. Cramer) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to require the Secretary of Veterans Affairs to transmit certain information to personnel of Vet Centers of the Department of Veterans Affairs regarding members of the Armed Forces transitioning from service in the Armed Forces to civilian life, and for other purposes. 1.Short titleThis Act may be cited as the Vet Center Outreach Act of 2021.2.Transmittal of information to Vet Center personnel on members of Armed Forces transitioning from service in Armed Forces to civilian life(a)In generalSubchapter III of chapter 17 of title 38, United States Code, is amended by adding at the end the following new section: 1730D.Transmittal of information to Vet Center personnel on members of Armed Forces transitioning from service in Armed Forces to civilian life(a)Transmittal of informationNot later than seven days after the date on which a member or former member of the Armed Forces separates from service in the Armed Forces, the Secretary, in consultation with the Secretary of Defense, if necessary, shall transmit the information described in subsection (b) to the personnel of the Vet Center nearest to where the member or former member intends to permanently reside after such separation. (b)Information describedThe information described in this subsection includes, with respect to the member or former member of the Armed Forces, the following: (1)Name. (2)Armed Force in which the member served. (3)Physical address.(4)Email address. (5)Phone number. (6)Service record. (7)Marital status. (8)Such other information as the Secretary considers relevant, in consultation with the Secretary of Defense and the Chief Officer of the Readjustment Counseling Service of the Veterans Health Administration.(c)Method of transmittalThe Secretary shall transmit information under subsection (a) electronically, in the form of an orderly and easily understood list.(d)Receipt of informationInformation transmitted under subsection (a) shall be received and processed by the Readjustment Counseling Service as the Chief Officer of the Readjustment Counseling Service considers appropriate. (e)Use of informationThe Secretary shall ensure that information transmitted from the Chief Officer of the Readjustment Counseling Service to Vet Centers is used to contact members and former members of the Armed Forces transitioning from service in the Armed Forces to civilian life not more than 14 days after receipt of the information. (f)Referral to closer Vet CenterIf it is found, after personnel of a Vet Center contact a member or former member of the Armed Forces transitioning from service in the Armed Forces to civilian life, that another Vet Center is closer to where the member or former lives, the personnel who initially contacted the member or former member shall, only with the consent of the member or former member, directly connect the member or former member to the relevant personnel of the other Vet Center.(g)Vet Center definedIn this section, the term Vet Center has the meaning given that term in section 1712A(h) of this title.. (b)Clerical amendmentThe table of sections at the beginning of chapter 17 of such title is amended by inserting after the item relating to section 1730C the following new item: 1730D. Transmittal of information to Vet Center personnel on members of Armed Forces transitioning from service in Armed Forces to civilian life.. 3.Provision of information under Transition Assistance Program(a)In generalAs part of the Transition Assistance Program, the Secretary of Veterans Affairs shall provide to members of the Armed Forces the following information: (1)Instructions on how to locate Vet Centers, with a focus on the location where the members of the Armed Forces may intend to permanently reside after separation from service in the Armed Forces.(2)An explanation how to use services provided through Vet Centers, including the social, emotional, and mental health services offered.(b)Manner of provisionThe Secretary shall provide the information under subsection (a) during instructor-led classroom and virtual courses.(c)DefinitionsIn this section: (1)Transition Assistance ProgramThe term Transition Assistance Program means the preseparation counseling, employment assistance, and other transitional services provided under sections 1142 and 1144 of title 10, United States Code. (2)Vet CenterThe term Vet Center has the meaning given that term in section 1712A(h) of title 38, United States Code. 